Citation Nr: 1014276	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  04-22 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include schizophrenia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL.

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel

INTRODUCTION

The Veteran had active duty service from January 1971 to 
April 1973

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating decision of the 
Baltimore, Maryland Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the Veteran's claim for 
service connection for schizophrenia.  This rating decision 
also determined that the Veteran was competent.

The Veteran testified before a Decision Review Officer at a 
June 2006 hearing.  A copy of that hearing transcript has 
been associated with the claims file.

This matter was remanded for further development and 
adjudication by the Board in April 2008 and February 2009.

The issues of entitlement to service connection for a liver 
condition and a request to reopen a service connection claim 
for a back condition have been raised by the record, but have 
not been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
them, and they are referred to the AOJ for appropriate 
action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.


REMAND

The Board's February 2009 remand instructed the agency of 
original jurisdiction to schedule a VA psychiatric 
examination for the Veteran to determine the etiology of his 
acquired psychiatric disorder.  It appears from a review of a 
computerized VA appointment list contained in the claims file 
that such an examination was initially scheduled for August 
2009; however, the Veteran cancelled this initial examination 
as he had another VA treatment appointment that conflicted 
with this scheduled examination.  The examination appears to 
have been rescheduled for approximately one week later.  The 
Veteran did not appear for this examination, but indicated in 
a February 2010 statement that he had not received notice.  

There is no indication in the file that the Veteran was given 
notice of the rescheduled examination; and given the short 
interval between the decision to schedule the examination and 
the date of the examination, it is reasonable that the 
Veteran did not receive timely notice.  Cf. Kyhn v. Shinseki, 
2010 WL 139251, Vet.App., January 15, 2010 (NO. 07-2349) 
(holding that the presumption of regularity applies to 
notices of VA examinations).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO/AMC should afford the Veteran a 
VA psychiatric examination to determine 
whether he has an acquired psychiatric 
disorder that is related to service.  All 
indicated diagnostic testing should be 
completed.  The claims file including a 
copy of this remand must be made available 
to, and be reviewed by, the examiner.  The 
examiner should note such review in the 
examination report or in an addendum.

After the examination, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that any current 
acquired psychiatric disorder had its 
onset in service or is otherwise related 
to a disease or injury in service.  

The examiner should provide a rationale 
for this opinion.  The examiner should 
consider the Veteran's report of 
disciplinary problems in service, and 
symptoms beginning in service.

The examiner is advised that the Veteran 
is competent to report injuries and 
symptoms, and that the Veteran's reports 
must be considered in formulating the 
requested opinion.

If the examiner is unable to provide an 
opinion without resort to speculation, he 
or she should provide a rationale as to 
why this is so, and should note any 
additional evidence that would enable such 
an opinion to be provided.

2.  If the Veteran fails to report for the 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
Veteran's last known address. It must also 
be indicated whether any notice that was 
sent was returned as undeliverable.

3. If the claim is not fully granted, 
issue a supplemental statement of the case 
(SSOC) that takes into account all 
evidence received since the last SSOC. 
Then return the case to the Board if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

